                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SPACE DATA CORPORATION,                            Case No. 16-cv-03260-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING PLAINTIFF’S
                                   9             v.                                         MOTION TO FILE PORTIONS OF
                                                                                            FIFTH AMENDED COMPLAINT AND
                                  10     ALPHABET INC., et al.,                             EXHIBITS UNDER SEAL
                                  11                    Defendants.                         [Re: ECF 433]
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiff’s motion to file under seal portions of its fifth amended

                                  14   complaint and certain exhibits thereto. ECF 433. For the reasons discussed below, the Court

                                  15   GRANTS Plaintiff’s motion.

                                  16     I.   LEGAL STANDARD
                                  17          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  18   and documents, including judicial records and documents.’” Kamakana v. City & Cty. of

                                  19   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  20   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  21   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  22   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  23   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  24   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  25   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  26   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.

                                  27          However, “while protecting the public’s interest in access to the courts, we must remain

                                  28   mindful of the parties’ right to access those same courts upon terms which will not unduly harm
                                   1   their competitive interest.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1228–29 (Fed.

                                   2   Cir. 2013). Records attached to motions that are “not related, or only tangentially related, to the

                                   3   merits of a case” therefore are not subject to the strong presumption of access. Ctr. for Auto

                                   4   Safety, 809 F.3d at 1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need

                                   5   for access to court records attached only to non-dispositive motions because those documents are

                                   6   often unrelated, or only tangentially related, to the underlying cause of action.”). Parties moving

                                   7   to seal the documents attached to such motions must meet the lower “good cause” standard of

                                   8   Rule 26(c). Kamakana, 447 F.3d at 1179 (internal quotations and citations omitted). This

                                   9   standard requires a “particularized showing,” id., that “specific prejudice or harm will result” if the

                                  10   information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206,

                                  11   1210–11 (9th Cir. 2002); see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated

                                  12   by specific examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins.
Northern District of California
 United States District Court




                                  13   Co., 966 F.2d 470, 476 (9th Cir. 1992). A protective order sealing the documents during

                                  14   discovery may reflect the court’s previous determination that good cause exists to keep the

                                  15   documents sealed, see Kamakana, 447 F.3d at 1179–80, but a blanket protective order that allows

                                  16   the parties to designate confidential documents does not provide sufficient judicial scrutiny to

                                  17   determine whether each particular document should remain sealed. See Civ. L.R. 79-5(d)(1)(A)

                                  18   (“Reference to a stipulation or protective order that allows a party to designate certain documents

                                  19   as confidential is not sufficient to establish that a document, or portions thereof, are sealable.”).

                                  20          In addition to making particularized showings of good cause, parties moving to seal

                                  21   documents must comply with the procedures established by Civ. L.R. 79-5. Pursuant to Civ. L.R.

                                  22   79-5(b), a sealing order is appropriate only upon a request that establishes the document is

                                  23   “sealable,” or “privileged or protectable as a trade secret or otherwise entitled to protection under

                                  24   the law.” “The request must be narrowly tailored to seek sealing only of sealable material, and

                                  25   must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b). In part, Civ. L.R. 79-5(d) requires the

                                  26   submitting party to attach a “proposed order that is narrowly tailored to seal only the sealable

                                  27   material” which “lists in table format each document or portion thereof that is sought to be

                                  28   sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the document” that indicates “by
                                                                                          2
                                   1   highlighting or other clear method, the portions of the document that have been omitted from the

                                   2   redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the filing of the Administrative

                                   3   Motion to File Under Seal, the Designating Party must file a declaration as required by subsection

                                   4   79-5(d)(1)(A) establishing that all of the designated material is sealable.” Civ. L.R. 79-5(e)(1).

                                   5    II.   DISCUSSION
                                   6          Because the sealing motion relates to the filing of an amended complaint, which is more

                                   7   than tangentially related to the merits of the case, the instant motion is resolved under the

                                   8   compelling reasons standard. The Court has reviewed Plaintiff’s sealing motion and the

                                   9   declarations submitted in support thereof. The Court finds that the parties have articulated

                                  10   compelling reasons to seal certain portions of the submitted documents and the proposed

                                  11   redactions are narrowly tailored. The Court’s rulings on the sealing request are set forth in the

                                  12   table below:
Northern District of California
 United States District Court




                                  13     ECF            Document to be          Result                           Reasoning
                                          No.                Sealed
                                  14     433-8        Fifth Amended         GRANTED as        The highlighted portions designated by
                                                      Complaint             to all            Plaintiff contain technical proprietary
                                  15                                        highlighted       confidential information as well as
                                  16                                        portions.         confidential financial and business
                                                                                              information of Plaintiff, disclosure of which
                                  17                                                          would harm Plaintiff. See Ritchie Decl. ¶¶ 5-
                                                                                              7, ECF 433-1.
                                  18
                                                                                              As to the highlighted portions designated by
                                  19
                                                                                              Defendants as confidential, those portions are
                                  20                                                          substantively identical to the paragraphs in
                                                                                              Plaintiff’s third and fourth amended
                                  21                                                          complaints. See ECF 438 at 2. These portions
                                                                                              contain Defendants’ confidential business and
                                  22                                                          financial information, disclosure of which
                                                                                              could harm Defendants. Yaghmour Decl.
                                  23
                                                                                              ¶¶ 4–6, ECF 348-1.
                                  24      433-9       Exhibit C to the      GRANTED.          The entirety of the exhibit contains Plaintiff’s
                                         433-10       Fifth Amended                           proprietary confidential information. See
                                  25     433-11       Complaint                               Ritchie Decl. ¶¶ 5, 7.
                                         433-12
                                  26     433-13
                                  27     433-14       Exhibit D to the      GRANTED.          The entirety of the exhibit contains Plaintiff’s
                                                      Fifth Amended                           proprietary confidential information. See
                                  28                  Complaint                               Ritchie Decl. ¶¶ 6–7.
                                                                                         3
                                         433-15     Exhibit H to the        GRANTED.           The entirety of the exhibit contains Plaintiff’s
                                   1     433-16     Fifth Amended                              proprietary confidential information. See
                                   2     433-17     Complaint                                  Ritchie Decl. ¶¶ 5–7.
                                         433-18
                                   3     433-19
                                         433-20
                                   4     433-21
                                   5   III.   ORDER
                                   6          For the foregoing reasons, Plaintiff’s sealing motion at ECF 433 is GRANTED. No
                                   7   further action is required as Plaintiff has already publicly filed the redacted versions of the
                                   8   documents. See ECF 433-4, 433-5, 433-6, 433-7.
                                   9

                                  10          IT IS SO ORDERED.
                                  11   Dated: March 4, 2019
                                  12                                                     ______________________________________
Northern District of California
 United States District Court




                                                                                         BETH LABSON FREEMAN
                                  13                                                     United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
